[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR ORDER OF COMPLIANCE (#151) DATEDMARCH 18, 1998
Defendant (National Grange Mutual Insurance Company) seeks an order pursuant to Section 231 of the Connecticut Practice Book. Section 231 refers to a failure to answer interrogatories. The defendant has not served interrogatories on the plaintiff as contemplated by the Practice Book and therefore Section 231 is not applicable.
The Motion is denied.
HON. RICHARD A. WALSH, J.